Title: From Thomas Jefferson to Harry Innes, 20 June 1799
From: Jefferson, Thomas
To: Innes, Harry



[Dear Sir]
 Monticello June 20. 99

I have to acknolege the reciept of your favor of March the 2d. and to return you many thanks for it. I am very desirous to collect all the information I can relative to the murder of Logan’s family, who were the perpetrators, & how far Cresap had counselled or ordered it; for tho’ there exists a very general belief that he was present, yet the information I have recieved seems rather that he ordered Greathouse & his party on that business, & took another upon himself. of the authenticity of Logan’s speech I have the evidence of General Gibson who recieved it from Logan’s hand, delivered it to Lord Dunmore & translated it. the speech proves that Logan considered Colo. Cresap as the murderer; and nothing can prove it more authentically than the copy  of the note you have been so kind as to send me. my statement therefore, which has been attacked, is nothing more than the universally recieved account of that transaction. if mankind have generally imputed that murder to Cresap, it was because his character led them to it, numerous murders of the Indians having drawn them to fix this on him. his character becomes an object of enquiry on this account, after letting this matter remain uncontradicted for upwards of [20. years] it has now been raked up from party hatred, as furnishing some [ground on which] might [rest?] the design of writing me down. I have left [those] calumnies unanswered; but in the meantime have asked the favour of [gentle]men who have [it in] their power to procure me what information they can, as I mean to prepare a correct statement of the facts respecting the murder of Logan’s family, to be inserted by way of amendment into the text of the Notes on Virginia. this I hope to be able to publish next winter [while in] Philadelphia, so I have asked from my friends to furnish me whatever they shall have collected by the month of December next. [material proof of] the evidence will probably be published in support of the text as it [will be] amended. the information you mention of Jacob Newland of Shelby [will] be very acceptable as well as of the others you mention, in the [form of?] affidavits where convenient, or of certificate or letter where not so. minute details will be most desirable. any assistance you can give me in procuring this or any other material information on the subject will be very thankfully recieved, my distance from the residence of persons acquainted with the transaction rendering it impracticable for me to obtain it otherwise than by the aid of my friends. I would also ask to recieve it by or before the month of December. I should not have taken the liberty of troubling you but as you have been so kind as to offer your aid.Mr. Volney on his return spoke with great acknolegements of your kind civilities, for which accept my thanks also. I am sure you found him entirely worthy of them.I recieve with great sensibility the assurances of your esteem. these sentiments from men of worth, of reflection, & of pure attachment to republican government are my consolation against the calumnies of which it has suited certain views to make me the object. under these I hope I shall never bend; and that man may at length find favor with heaven and his present struggles issue in the recovery & establishment of his moral & political rights will be the prayer of my latest breath. accept assurances of the sincere esteem & respect of Dear Sir
Your most obedt. & most humble servt

Th: Jefferson

